Citation Nr: 0534809	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-33 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant submitted a timely Notice of 
Disagreement to a decision denying educational assistance 
benefits for attendance at the Restoration Christian Church.   


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel










INTRODUCTION

The appellant had active military service from September 1972 
to September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Muskogee, Oklahoma.                  

In the appellant's substantive appeal (VA Form 9), dated in 
November 2003, the appellant checked the box indicating that 
he did not want a Board hearing.  However, he also checked 
the box indicating that he wanted a hearing before the Board 
in Washington, D.C., and he checked the box indicating that 
he wanted a hearing at the RO before the Board.  The 
appellant stated that "somebody [was] going to hear [him], 
Washington, D.C. or at local."  However, it appears that in 
a letter from the appellant to the RO, received by the RO in 
May 2004, the appellant withdrew his request for a hearing 
and requested that his case be forwarded to the Board.   

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In September 2001, the appellant submitted VA Form 22-1995, 
Request For Change of Program or Place of Training.  The 
appellant stated that he wanted to pursue an Associate's 
Degree in Christian Counseling at the Restoration Christian 
Church.  A VA Form 22-1999, Enrollment Certification, for a 
period of enrollment at the Restoration Christian Church from 
September 2001 to May 2003, was received by the RO in 
November 2001.  

In an undated letter apparently issued thereafter, the RO 
denied the appellant's claim for VA educational assistance 
benefits for attendance at the Restoration Christian Church.  
In the letter, the RO noted that although the appellant was 
eligible for VA educational assistance benefits, the 
Restoration Christian Church was not an approved VA facility.  
Federal law required that courses had to be approved for 
those benefits before they could pay him.  Thus, the RO 
stated that they could not grant any benefits for attendance 
at the Restoration Christian Church because it was not an 
approved facility.  The letter notes that VA Form 4107, Your 
Right to Appeal Our Decision, was enclosed with the letter.  

In a letter received by the RO in August 2003, the appellant 
stated that he disagreed with the decision to deny him VA 
educational benefits for attendance at the Restoration 
Christian Church.  

By an undated letter apparently issued thereafter, the RO 
advised the appellant that on December 21, 2001, it had 
provided him with notice of his procedural and appellate 
rights, apparently as to the denial of VA educational 
assistance benefits for attendance at the Restoration 
Christian Church.  The undated letter, and a Statement of the 
Case issued in October 2003, reflect the RO's finding that 
because the appellant's August 2003 Notice of Disagreement 
was received over one year after the issuance of the December 
2001 decision, his Notice of Disagreement was not filed 
timely.  See 38 U.S.C.A. § 7105(a) (West 2002).         

The issue for resolution in this matter is when the appellant 
was provided notice of the decision denying him VA 
educational assistance benefits for attendance at the 
Restoration Christian Church.  

The evidence of record includes a letter from the RO to the 
appellant denying the appellant's claim for VA educational 
assistance benefits for attendance at the Restoration 
Christian Church.  In the letter, it was indicated that VA 
Form 4107, Your Right to Appeal Our Decision, was enclosed 
with the letter.  However, as noted above, this letter is 
undated, and there is no evidence of record to indicate as to 
when this correspondence was sent, thus commencing the appeal 
period.      

Accordingly, this matter is remanded for the following 
action:

The RO must include a dated copy of the 
VA decision letter that advised the 
appellant that his claim for VA 
educational assistance benefits for 
attendance at the Restoration Christian 
Church was denied.  If the benefit on 
appeal remains denied, the RO shall issue 
the appellant a Supplemental Statement of 
the Case, and he should be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.   

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

